                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 SPIRE MISSOURI INC.,                         )
                                              )
                       Plaintiff,             )
                                              )               Case No. 4:21-cv-00181-BCW
 v.                                           )
                                              )
 CONSTELLATION      NEWENERGY,                )
 GAS DIVISION, LLC,                           )
                                              )
                       Defendant.
                                              )
      DEFENDANT CONSTELLATION NEWENERGY - GAS DIVISION, LLC’S
                 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Constellation NewEnergy -

Gas Division, LLC makes the following disclosure:

           Defendant Constellation NewEnergy - Gas Division, LLC is a limited liability
            company formed under the laws of the Commonwealth of Kentucky. It is an indirect
            subsidiary of Exelon Generation Company, LLC.

           Exelon Generation Company, LLC is a limited liability company formed under the
            laws of the Commonwealth of Pennsylvania. Exelon Generation Company, LLC is a
            subsidiary of Exelon Corporation.

           Exelon Corporation is a corporation formed under the laws of the Commonwealth of
            Pennsylvania. Exelon Corporation’s stock is publicly traded under the symbol EXC.

SIGNED and DATED this 31st day of May, 2021.

                                                    Respectfully submitted,

                                              By: /s/ Patrick Fanning
                                                  Patrick N. Fanning MO#47615
                                                  PEAK LITIGATION LLP
                                                  4900 Main Street, Ste. 160
                                                  Kansas City, Missouri 64112
                                                  Telephone: (816) 281-5404
                                                  pfanning@peaklitigation.com

                                                    Attorneys for Defendant Constellation
                                                    NewEnergy - Gas Division, LLC


CONSTELLATION’S CORPORATE DISCLOSURE STATEMENT                                    PAGE 1 OF 2
           Case 4:21-cv-00181-BCW Document 16 Filed 05/31/21 Page 1 of 2
OF COUNSEL: (Pro hac vice applications pending)

JACKSON WALKER L.L.P.
Joseph A. Fischer, III
Texas Bar No. 00789292
Email: tfischer@jw.com
Amy L. Baird
Texas Bar No. 24044090
abaird@jw.com
Richard A. Howell
Texas Bar No. 24056674
rahowell@jw.com
1401 McKinney Street, Suite 1900
Houston, Texas 77010
Telephone: (713) 752-4200

                               CERTIFICATE OF SERVICE

       Undersigned counsel filed the foregoing pleading on the 31st day of May, 2021 via the
Court’s CM/ECF system with an automatic service copy being sent to all counsel who have entered
an appearance.

                                                    /s/ Patrick N. Fanning




CONSTELLATION’S CORPORATE DISCLOSURE STATEMENT                                     PAGE 2 OF 2
         Case 4:21-cv-00181-BCW Document 16 Filed 05/31/21 Page 2 of 2
